Case 8:17-cv-00495-RGK-KES Document 80 Filed 09/21/20 Page 1 of 1 Page ID #:5038



   1
   2
   3                                                                         O
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11    HUNG LINH HOANG,                            Case No. 8:17-cv-00495-RGK-KES
  12                Petitioner,
  13          v.                                   ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION OF U.S.
  14    RAYMOND MADDEN, Warden,                         MAGISTRATE JUDGE
  15                Respondent.
  16
  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 37),
  18   the other records on file herein, and the Report and Recommendation of the U.S.
  19   Magistrate Judge (Dkt. 76). Further, the Court has engaged in a de novo review of
  20   those portions of the Report and Recommendation to which objections (Dkt. 79)
  21   have been made. The Court accepts the report, findings, and recommendations of
  22   the Magistrate Judge.
  23         IT IS THEREFORE ORDERED that Judgment be entered denying the
  24   Petition and dismissing this action with prejudice.
  25
  26   DATED: 9/21/2020
                                       Hon.
                                       Hon. R.
                                            R. Gary
                                               Gary Klausner
  27                                   UNITED STATES DISTRICT JUDGE
  28
